There was a verdict and judgment for the plaintiff.
Appeal by the defendant.
This was a civil action begun before a justice of the peace and carried by appeal to the Superior Court for the county of Craven, where, at the Fall term, 1882, of the Superior Court for said county, the case was tried before McKoy, Judge, and a jury, when there was a verdict and judgment rendered in behalf of the plaintiff, from which the defendant appealed to this court.
The action was brought before the justice to recover one bale of cotton, the property of the plaintiff, which he alleged had been wrongfully detained by the defendant to plaintiff's damage sixty dollars.
There was a judgment before the justice for fifty dollars' damages, and in the Superior Court the verdict was for fifty-four dollars, and the judgment for the same amount.
The appellant in this case has failed to comply with the requirements of the Code in taking an appeal — sec. 550 of the Code, C. C. P., 311, requires that the party appealing to the court shall prepare a concise statement of the case, embodying the instructions of the judge as signed by him, and the request of counsel of the parties for instructions, c. This was not done in this case, and we are not informed upon what ground the appeal was taken. There are no exceptions taken and no errors pointed out. In such a case it is the uniform practice of this court to affirm the judgment, unless in looking into the record it is found that there is a want of jurisdiction, or, upon the whole case, it is apparent that the plaintiff is entitled to no relief. Meekins v. Tatem, 79 N.C. 546; Turnerv. Foard, 83 N.C. 683.
There is no error, and the judgment of the Superior Court is affirmed.
No error.                                       Affirmed. *Page 63